Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 06/02/2020 as modified by the preliminary amendment filed on 06/02/2020.  Claims 1-15 are now pending in the present application.
Information Disclosure Statement
The information disclosure statement submitted on 06/02/2020 has been considered by the Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael J. Shea (Reg. No. 34,725) on July 30, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claim 7 is amended as presented below:
(Currently Amended) Claim 7:    The electronic device of claim 4, wherein the memory stores instructions configured to, when executed by the processor, cause the processor to:

when a plurality of electronic devices correspond to the one or more first electronic devices, among a plurality of second electronic devices, select the at least one electronic device among the plurality of electronic devices, based on at least one of a distance between the plurality of electronic devices and the second external device or a strength of a signal output from the plurality of electronic devices.
Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding claim 1, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, YANG (US 2015/0072677 A1, hereinafter Yang) discloses, a home 
network system that includes a first home, a second home, a service server, a user equipment, gateways and plurality of smart devices connected to corresponding gateways (please see Fig. 1, [0030]), service server may receive/transmit information, data, and/or signals from/to other entities including gateways smart devices and user equipment (please see [0040]) when user equipment visits an unregistered home network, searches for smart devices and transmits a list of the searched smart devices to service server. Then user equipment requests service server to select controllable smart devices from searched which are compatible with smart devices in a registered home associated with the user equipment (please see [0035]).
HA et al. (US 2016/0344593 A1, hereinafter Ha), discloses an electronic device entering a network managed by a gateway that controls a controlled electronic device included in the network. The gateway may receive a group operation command from the electronic device 
However Yang  and Ha fail to explicitly disclose “obtain second information about one or more second electronic devices located in a second place, in response to a request for providing at least one function corresponding to the one or more first electronic devices from a second external device corresponding to the account and located in a second place;
select at least one electronic device corresponding to the one or more first electronic devices among the one or more second electronic devices, based on the first information stored in the memory and the obtained second information; and
control the communication circuit to transmit information about the selected at least one electronic device to the second external device.”, in combination with the other claim elements and features.
Regarding claim 9, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, YANG (US 2015/0072677 A1, hereinafter Yang) discloses, a home 
network system that includes a first home, a second home, a service server, a user equipment, gateways and plurality of smart devices connected to corresponding gateways (please see Fig. 1, [0030]), service server may receive/transmit information, data, and/or signals from/to other entities including gateways smart devices and user equipment (please see [0040]) when user equipment visits an unregistered home network, searches for smart devices and transmits a list of the searched smart devices to service server. Then user equipment requests service server to select controllable smart devices from searched which are compatible with smart devices in a registered home associated with the user equipment (please see [0035]).
HA et al. (US 2016/0344593 A1, hereinafter Ha), discloses an electronic device entering a network managed by a gateway that controls a controlled electronic device included in the network. The gateway may receive a group operation command from the electronic device and transmit the group operation command to the controlled electronic device. The gateway may obtain and store attribute information of the electronic devices (please see Fig. 4B [0120]-[0122]. 
However Yang  and Ha fail to explicitly disclose “obtaining second information about one or more second electronic devices located in a second place, in response to a request for providing at least one function corresponding to the one or more first electronic devices from a second external device corresponding to the account and located in a second place;
selecting at least one electronic device corresponding to the one or more first electronic devices among the one or more second electronic devices based on the first information stored in the memory and the obtained second information; and
transmitting information about the selected at least one electronic device to the second external device.”, in combination with the other claim elements and features.
Therefore, claims 1-15 considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645